DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) forms PTO-1149 filed 10/21/2020 and 08/11/2022.  These IDS have been considered.

Election/Restrictions
Applicant's election with traverse of Group IV (claims 1, 18, and 19) in the reply filed on 08/16/2022 is acknowledged.  The traversal is on the grounds that a similar search would be required for several groups.  Though Applicant did not expand in detail on the groups in question, Examiner believes that the rejoinder of claims 2-14 and the partial restriction withdrawal and examination of claims 15-17 (which require the allowable limitations of Group I) and subsequent allowance of nearly all claims renders this argument moot.
Claim 1 is allowable. The restriction requirement among groups, as set forth in the Office action mailed on 08/04/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/04/2022 is partially withdrawn.  Claims 2-14 (linked to group IV by claim 1) and claims 15-17, directed to  non-elected groups are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. However, claims 20-22, directed to  a non-elected group are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 20-22 directed to a group non-elected without traverse.  Accordingly, claims 20-22 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please CANCEL claims 20-22

Allowable Subject Matter
Claims 1-19 are allowed.

Regarding claims 1, 15, and 18, none of the prior art alone or in combination neither discloses nor renders obvious a gravity fed peritoneal dialysis machine as claimed wherein the machine is configured such that when the frame is set on the supporting surface, at least one fresh PD fluid supply is supportable by the scale platform above the at least one load cell and at least one used PD fluid drain container is supportable by the drain container support below the at least one load cell, so that a combined weight of fresh PD fluid and used PD fluid may be sensed by the at least one load cell in combination with the remaining claim limitations.
The closest prior art to the claimed invention is Bedingfield et al. (US 2009/0312694) which discloses in figures 1 and 2 a scale platform and a load cell which measures the weight of the PD fluid supply.  A separate load cell is located below for the drain container (see ¶¶ [0032]-[0038]) this allows the combined weight to be measured but does not meet the claim limitation of the supply fluid being above the load cell associated with a platform and the drain container being below the load cell, which is positioned between the frame and the scale platform.  
Groeber et al. (US 2016/0216150) teaches a configuration in which the PD supply fluid (5) is above a load  cell (4) and the PD drain fluid (6) is below a load cell (4) however this configuration does not provide for a scale platform with the at least one load cell positioned between the frame and load cell.
Examiner notes the only structural configuration that meets the claimed limitation is shown in figure 6 of the instant application where the same platform that holds the PD supply rests on the load cell while the part of the frame that holds the drain containers hangs suspended from the frame.

Claims 2-14, 16, 17, and 19 are allowed based on their dependence on their respective base claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863